Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                     MDL NO. 2924
    PRODUCTS LIABILITY                                                              20-MD-2924
    LITIGATION

                                                          JUDGE ROBIN L. ROSENBERG
                                                 MAGISTRATE JUDGE BRUCE E. REINHART
    ___________________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

                   PLAINTIFFS’ OPPOSITION TO GLAXOSMITHKLINE LLC’S
                       EXPEDITED MOTION FOR PROTECTIVE ORDER
                            TO ENFORCE PRETRIAL ORDER 54

           Plaintiffs oppose GSK’s expedited motion. Let us make this perfectly clear. This issue is

    not about notice or timing but GSK’s unilateral refusal to allow for an ESI deposition to go

    forward. Further, this is GSK’s bold attempt to prevent Plaintiffs from obtaining testimony

    under oath from the company about ESI systems, accessibility and retention of documents for

    narrow topics relating to outstanding discovery issues, including the delayed production of over

    60% of the human clinical studies/trials for a drug it manufactured and marketed globally until it

    was recalled in late 2019 because it contained a known carcinogen.

                                           INTRODUCTION

           After a year of discussion with GSK counsel and the Special Master about GSK’s

    outstanding document production and existing and legacy systems, Plaintiffs’ served GSK on

    June 16, 2021 with Plaintiffs’ Notice of Oral and Video Deposition of GlaxoSmithKline LLC

    and GlaxoSmithKline PLC Pursuant to Fed R. Civ. P. Rule 30(b)(6) on Electronically Stored

    Information,    Electronic   Database(s),   Hard   Copy   Document     Repositories,   Document

    Preservation/Restoration, and Raw Data Storage, to take place July 9, 2021 (“ESI Notice”)

    (Attached hereto as Ex. A). This was the third ESI 30(b)(6) notice served on GSK in this
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 2 of 10




    litigation (originally served on June 16, 2020 and then again on September 29, 2020). Each time,

    GSK’s counsel refused to go forward, instead representing that we did not need a deposition and

    that they would provide us the information we requested informally. Plaintiffs had also

    previously requested an informal interview with a GSK ESI employee and that was rejected by

    GSK as well.

           This Court is well aware of the discovery issues, both substantive and procedural, the

    parties have faced in this litigation. The primary issues presently outstanding with GSK have

    centered around 2 categories of production:

                   1. Clinical Studies; and

                   2. Electronic systems and data associated with analytical stability, impurity,

    residual solvent, and degradation testing.

           The substantial completion for the production of these 2 categories of production was

    originally March 15, 2021 (PTO 47); then extended to March 31, 2021 for all non-custodial

    productions (including No. 2 above) and May 14, 2021 for No. 1 above, per the Court’s Order

    granting GSK’s motion for an extension of the PTO 47 deadlines (Order Granting Motion to

    Extend Deadlines, DE 3094). The productions remain incomplete, particularly as it relates to the

    Clinical Studies, which have been the subject of many meet and confers with the Special Master

    and Court hearings with Judge Reinhart. GSK has still not produced 450 of the 764 human

    clinical studies GSK has identified and represented to the Plaintiffs and this Court were

    done by GSK and related to ranitidine-containing products, including Zantac and Tritec

    (both marketed and sold in the United States).

           Because the production at issue affects critical science necessary for consideration and

    preparation of expert reports, the parties, the Special Master and this Court have worked on these

    production issues for months now, and at every juncture the issues are framed in the context of:
                                                     2
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 3 of 10




    GSK continues to look but at some point either will say Plaintiffs’ now have all of the studies

    and there are no more studies to produce, or that GSK believes that they have done all that they

    are required under the federal rules, particularly from a proportionality perspective and that they

    will not look any further. Once we reach that point (which Plaintiffs heard from the Court at the

    last hearing, June 21, 2021, needs to be soon), either Plaintiffs will have received a complete

    production of clinical studies, or will need to file a motion to compel and for sanctions, including

    adverse inferences associated with the loss, destruction, or failure to produce these studies.

            It is in furtherance of these issues that Plaintiffs served the ESI Notice. It is critical that

    Plaintiffs obtain testimony under oath from a GSK employee(s) about their systems and the

    retention and maintenance of the clinical studies. Such testimony will allow the Plaintiffs and the

    Court to evaluate GSK’s capabilities and any proportionality issues that exist.1 While Plaintiffs’

    counsel did not consult with GSK regarding the date of the deposition, it was discussed at a meet

    and confer that Plaintiffs were willing to be flexible with the date as long as it was scheduled in a

    timely manner and that the parties would discuss the scope (which was already narrowed to very

    specific topics and was not a wholesale ESI discovery deposition).

            Local Rule 26(h) merely requires a party desiring to take a deposition to provide at least

    fourteen (14) days notice in writing in advance of the scheduled deposition. In addition, PTO 54

    reads, in pertinent part, “Prior to issuing a deposition notice or subpoena, absent extraordinary

    circumstances, the Deposition Liaison must consult with counsel for the deponent and designees

    for all Lead and Liaison Counsel (as listed in Exhibit A to this Order) in an effort to schedule




    1
      It is hard to conceive of how proportionality could be the barrier to this production and discovery since
    GSK is the innovator and the primary defendant in this litigation, the largest pharmaceutical MDL in U.S.
    history where as many as 1400 cases have been filed against GSK and over 55,000 registered claimants,
    with completed CPFs, have identified GSK as at least one of their anticipated defendants.

                                                        3
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 4 of 10




    depositions at mutually convenient times and locations. Counsel are expected to cooperate and

    coordinate the scheduling of depositions on a good faith basis.” (emphasis added)2

            Plaintiffs provided more than fourteen (14) days’ notice in accordance with Local Rule

    26(h). Moreover, under PTO 54, “exceptional circumstances” exist in that GSK has consistently

    objected to a 30(b)(6) deposition relating to ESI since June 2020. Given the time constraints in

    this litigation, it was imperative that the parties reach agreement on a date in July for this

    30(b)(6) deposition or Plaintiffs be heard by the Court as quickly as possible. Based on prior

    experience, Plaintiffs were convinced that GSK would object to the deposition and not provide a

    date. This has been confirmed in discussions with GSK counsel last week.

             As anticipated, GSK urged Plaintiffs to withdraw the ESI Notice and stated that GSK

    objects to the production of a witness on this topic. Plaintiffs stated that we were willing to

    withdraw the ESI Notice if GSK provided another date(s), adding that Plaintiffs were amenable

    to discussing breaking out the notice topics to allow for different witnesses to address different

    topics (analytical testing, clinical trial, etc.) and stage the deposition to accommodate GSK.

    Plaintiffs also confirmed that documents were not being requested for the deposition. Plaintiffs

    agreed to accept any dates in July and then asked GSK counsel to provide a date for the

    deposition. GSK Counsel responded that even if GSK agreed to allow a deposition to go forward

    (which GSK had stated unequivocally that it would not voluntarily do), the deposition would

    have to be in September to allow GSK sufficient time to prep the witness(s).3 In response,



    2
     It should be noted that despite the language cited, for an individual deposition of a Defendant witness,
    all Lead and Liaison Counsel are not consulted and that is recognized by counsel on both sides, without
    objection.
    3
      The reason GSK seeks such an extensive amount of time to prepare a witness is because GSK intends to
    hire an independent consultant to be trained on the topics and put the unaffiliated witness up as its
    corporate representative instead of having a GSK employee testify to the systems in place. This would be

                                                       4
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 5 of 10




    Plaintiffs’ counsel responded that such a date made no sense because GSK has represented to

    Plaintiffs and the Court that it had been actively working on the issues relating to clinical trials

    and manufacturing/analytical testing for almost a year. See McGlamry Email, June 25, 2021,

    attached hereto as Ex. A.

            Because these issues and this deposition are so critical to the prosecution of cases against

    these defendants, at least 2 cross notices were served by state court litigants: one in state court in

    Texas and the plaintiffs in the consolidated cases pending in state court in Memphis, Tennessee.

                                                ARGUMENT

            Plaintiffs urge this Court not to fall for the red herring asserted by GSK about the

    adequacy of the notice or timing. In its Motion for a Protective Order, GSK cited to everything it

    could find except the two most authoritative and applicable sources, i.e., PTO 54 and this Court’s

    Local Rules. PTO 54 requires 21 days’ notice for a deposition requested without documents

    (Plaintiffs are not requesting document production here), to wit, “Adequacy of Notice. All

    deposition notices shall be noticed at least twenty-one (21) days in advance. (DE 2260, PTO 54,

    p. 11.) This Court’s Local Rules are less generous, providing for 14 days’ notice per L.R. 26.1

    (h). Plaintiffs’ deposition notice complied with PTO 54 and the Local Rules.

            In addition, PTO 54 contemplates state court cross notices. In fact, it was the Defendants

    that insisted on the provisions to accommodate state court actions when drafting proposed PTO

    54. This Court’s adoption of PTO 54 encourages the coordination of such depositions for

    efficiency and fairness. This is the perfect opportunity for this principle to be applied. It is in

    everyone’s best interests to get this deposition accomplished now. This is especially pressing in

    light of the ongoing delay and issues with GSK’s clinical trial production,


    a gross injustice here and is a clear attempt to limit Plaintiffs’ ability to obtain information about the
    systems, data and discovery at issue.

                                                        5
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 6 of 10




           As set forth herein, Plaintiffs have been and are willing to engage in good faith

    discussions with GSK, the state court counsel, and the Special Master to reach accord on a date

    for the deposition. By rule, we are required to meet and confer on scope. See FRCP 30(a)(6).

    Plaintiffs are prepared to do so.

           Additionally, the targeted ESI 30(b)(6) deposition is necessary at this juncture to frame

    any issues relating to the delayed production of documents from the systems identified in

    Plaintiffs’ Notice. Plaintiffs have consistently received mixed messages from various GSK

    counsel on the status of the clinical production, and the accessibility of the documents relating to

    clinical trials and analytical testing including batch stability, impurity, residual solvent, and

    degradation testing. A deposition addressing these systems and discovery will provide clarity on

    the location, accessibility, and any burden associated with production. It will also streamline any

    potential discovery disputes that will need to be addressed by the Court.

                                             CONCLUSION

           For the reasons discussed above, Plaintiffs respectfully urge this Court to deny GSK’s

    expedited motion.

           Dated: June 24, 2021.

  /s/ Tracy A. Finken                                By: /s/ Robert C. Gilbert
  Tracy A. Finken                                    Robert C. Gilbert, FBN 561861
  Email: tfinken@anapolweiss.com                     Email: gilbert@kolawyers.com
  ANAPOL WEISS                                       KOPELOWITZ OSTROW FERGUSON
  One Logan Square                                   WEISELBERG GILBERT
  130 North 18th Street, Suite 1600                  2800 Ponce de Leon Boulevard, Suite 1100
  Philadelphia, PA 19103                             Coral Gables, FL 33134
  Tel: (215) 735-1130                                Tel: (305) 384-7270




                                                     6
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 7 of 10




  /s/ Michael L. McGlamry                          /s/ Adam Pulaski
  Michael L. McGlamry                              Adam Pulaski
  Email: efile@pmkm.com                            Email: adam@pulaskilawfirm.com
  POPE McGLAMRY, P.C.                              PULASKI KHERKHER, PLLC
  3391 Peachtree Road NE, Suite 300                2925 Richmond Avenue, Suite 1725
  Atlanta, GA 30326                                Houston, TX 77098
  Tel: (404) 523-7706                              Tel: (713) 664-4555


                                       Plaintiffs’ Co-Lead Counsel
  Rosemarie R. Bogdan                              /s/ Mark J. Dearman
  Email: Rosemarie.bogdan@1800law1010.com          Mark J. Dearman, FBN 0982407
  MARTIN, HARDING & MAZZOTTI                       Email: mdearman@rgrdlaw.com
  1222 Troy-Schenectady Road                       ROBBINS GELLER RUDMAN & DOWD
  Niskayuna, NY 12309                              120 East Palmetto Park Road, Suite 500
  Tel: (518) 862-1200                              Boca Raton, FL 33432
                                                   Tel: (561) 750-3000

  Elizabeth A. Fegan                               Marlene J. Goldenberg
  Email: beth@feganscott.com                       Email: mjgoldenberg@goldenberglaw.com
  FEGAN SCOTT, LLC                                 GOLDENBERG LAW, PLLC
  1456 Sycamore Road                               800 LaSalle Avenue, Suite 2150
  Yorkville, IL 60560                              Minneapolis, MN 55402
  Tel: (312) 741-1019                              Tel: (855) 333-4662

  Ashley Keller                                    Frederick S. Longer
  Email: ack@kellerlenkner.com                     Email: flonger@lfsblaw.com
  KELLER | LENKNER                                 LEVIN SEDRAN & BERMAN
  150 N. Riverside Plaza, Suite 4270               510 Walnut Street, Suite 500
  Chicago, IL 60606                                Philadelphia, PA 19106
  Tel: (312) 741-5222                              Tel: (215) 592-1500
  Roopal P. Luhana                                 Francisco R. Maderal, FBN 0041481
  Email: luhana@chaffinluhana.com                  Email: frank@colson.com
  CHAFFIN LUHANA LLP                               COLSON HICKS EIDSON
  600 Third Avenue, 12th Floor                     255 Alhambra Circle, Penthouse
  New York, NY 10016                               Coral Gables, FL 33134
  Tel: (888) 480-1123                              Tel: (305) 476-7400




                                                   7
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 8 of 10




  Ricardo M. Martinez-Cid, FBN 383988           Lauren S. Miller
  Email: RMartinez-Cid@Podhurst.com             Email: lmiller@corywatson.com
  PODHURST ORSECK, P.A.                         CORY WATSON, P.C.
  SunTrust International Center                 2131 Magnolia Avenue South
  One S.E. 3rd Avenue, Suite 3200               Birmingham, AL 35205
  Miami, FL 33130                               Tel: (205) 271-7168
  Tel: (305) 358-2800

  Melanie H. Muhlstock                          Daniel A. Nigh, FBN 30905
  Email: mmuhlstock@yourlawyer.com              Email: dnigh@levinlaw.com
  PARKER WAICHMAN LLP                           LEVIN PAPANTONIO THOMAS
  9 Evelyn Road                                 MITCHELL RAFFERTY & PROCTOR, P.A.
  Port Washington, NY 11050                     316 South Baylen Street, Suite 600
  Tel: (516) 723-4629                           Pensacola, FL 32502
                                                Tel: (888) 435-7001

  Carmen S. Scott                               Mikal C. Watts
  Email: cscott@motleyrice.com                  Email: mcwatts@wattsguerra.com
  MOTLEY RICE LLC                               WATTS GUERRA LLP
  28 Bridgeside Boulevard                       4 Dominion Drive
  Mount Pleasant, SC 29464                      Building 3, Suite 100
  Tel: (843) 216-9160                           San Antonio, TX 78257
                                                Tel: (800) 294-0055

  Sarah N. Westcot, FBN 1018272                 Conlee S. Whiteley
  Email: swestcot@bursor.com                    Email: c.whiteley@kanner-law.com
  BURSOR & FISHER, P.A.                         KANNER & WHITELEY, L.L.C.
  701 Brickell Avenue, Suite 1420               701 Camp Street
  Miami, FL 33131-2800                          New Orleans, LA 70130
  Tel: (305) 330-5512                           Tel: (504) 524-5777

  Frank Woodson
  Email: Frank.Woodson@BeasleyAllen.com
  BEASLEY ALLEN LAW FIRM
  234 Commerce Street
  Montgomery, AL 36103
  Tel: (334) 269-2343


                                    Plaintiffs’ Steering Committee
                         Plaintiffs’ Law and Briefing Committee Co-Chairs
                                      Plaintiffs’ Liaison Counsel




                                                8
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 9 of 10




  Paige Boldt                                  Je Yon Jung
  Email: pboldt@wattsguerra.com                Email: JJung@maylightfootlaw.com
  WATTS GUERRA LLP                             MAY LIGHTFOOT PLLC
  1815 Windsong Circle                         3200 Martin Luther King Jr. Avenue
  Keller, TX 76248                             S.E., 3rd Floor
  Tel: (210) 447-1534                          Washington DC 20032
                                               Tel: (202) 918-1824

  Adam W. Krause                               Nicola Larmond-Harvey, FBN 0105312
  Email: adam@krauseandkinsman.com             Email: nicola@saunderslawyers.com
  KRAUSE AND KINSMAN, LLC                      SAUNDERS & WALKER, P.A.
  4717 Grand Avenue, Suite 300                 3491 Gandy Boulevard North, Suite 200
  Kansas City, MO 64112                        Pinellas Park, FL 33781
  Tel: (816) 760-2700                          Tel: (727) 579-4500

  Bradford B. Lear
  Email: Lear@learwerts.com
  LEAR WERTS LLP
  103 Ripley Street
  Columbia, MO 65203
  Tel: (573) 875-1992


                          Plaintiffs’ Leadership Development Committee




                                               9
Case 9:20-md-02924-RLR Document 3710 Entered on FLSD Docket 06/29/2021 Page 10 of 10




                                    CERTIFICATE OF SERVICE
           I hereby certify that a true and correct copy of the foregoing was filed electronically

    through the Court’s CM/ECF system on June 29, 2021, which will send notice of filing to all

    CM/ECF participants.

                                                 /s/ Robert C. Gilbert
                                                     Robert C. Gilbert




                                                    10
